t c memo united_states tax_court vincent j castigliola and marie castigliola et al petitioners v commissioner of internal revenue respondent docket nos filed date robert michael galloway for petitioners rebecca dance harris and jason d laseter for respondent 1cases of the following petitioners are consolidated herewith john banahan and deborah banahan docket no and harry b mullen and marie a mullen docket no memorandum findings_of_fact and opinion paris judge respondent determined deficiencies in petitioners’ federal_income_tax and sec_6662 accuracy-related_penalties as follows petitioners vincent j and marie castigliola deficiency sec_6662 penalty john and deborah banahan deficiency sec_6662 penalty harry b and marie a mullen deficiency sec_6662 penalty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether mr castigliola mr banahan and mr mullen as member-managers of a limited_liability_company are each entitled to benefit from the self-employment_income exclusion for limited partners under sec_1402 for a portion of their partnership_distributions mr castigliola mr banahan and mr mullen had additional income in in the form of undistributed funds held in a_trust account and petitioners are 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated liable for accuracy-related_penalties under sec_6662 for and findings_of_fact petitioners timely filed joint form sec_1040 u s individual_income_tax_return for and and they resided in mississippi when the petitions were timely filed mr castigliola mr banahan and mr mullen are and were at all relevant times attorneys licensed to practice law in the state of mississippi originally they practiced law through a general_partnership but on date they reorganized their law firm as a professional limited_liability company--bryan nelson schroeder castigliola banahan pllc pllc in the pllc’s office and many of its records were destroyed in hurricane katrina but the members recovered and continued their practice 3under mississippi law a professional limited_liability_company is a type of limited_liability_company that may be formed only for the purpose of rendering certain professional services including legal services miss code ann sec f and g all the members must be authorized by law to render the services that the professional limited_liability_company offers id sec formation of a professional limited_liability_company requires an additional provision in the certificate of formation electing professional limited_liability_company status id sec throughout the years at issue mr castigliola mr banahan and mr mullen were engaged in the practice of law solely through the pllc they were members of the pllc during the years at issue and the pllc is and has always been member-managed the pllc has never had a written operating_agreement the pllc timely filed forms u s return of partnership income for and for the years at issue the members’ compensation agreement required guaranteed payments to each member the guaranteed payments were commensurate with local legal salaries as determined by a survey of legal salaries in the area any net profits of the pllc in excess of amounts paid out a sec_4a form 4605-a examination changes - partnerships fiduciaries s_corporations and interest charge domestic international sales corporations unagreed and excepted agreed was issued on date to the pllc for the years at issue petitioners’ notices of deficiency resulted from the partnership adjustments 5the members received the following guaranteed payments for each of the years at issue member j banahan v castigliola h mullen dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number guaranteed payments were distributed among the members in accordance with the members’ agreement petitioners and the pllc shared the same certified_public_accountant cpa the cpa was an accountant for many years and served in several positions in the national association of state boards of accountancy including a three-year term on the board_of directors he also served eight years with the alabama state bar of accountancy around the time the pllc was formed in the members met with the cpa to discuss the new pllc entity the cpa had prepared federal_income_tax returns for petitioners and for the general_partnership that preceded the pllc for many years and was familiar with the history of their law firm as a result the members explained their situation to the cpa and asked for advice on how to report payments from the pllc to the members on the basis of the cpa’s advice they reported all guaranteed payments from the pllc to the members as self-employment_income subject_to self-employment_tax but they did not remit self-employment_tax on the excess of their distributive shares over the guaranteed payments they received at all relevant times the pllc maintained a mississippi bar foundation interest on lawyer’s trust account at a local bank trust account for the years 6petitioners’ cpa passed away before trial at issue as part of the legal practice the pllc handled subrogation payments for state farm mutual automobile insurance co state farm the pllc negotiated payment plans with uninsured individuals involved in automobile accidents with state farm policyholders when these uninsured individuals made payments to the pllc it deposited the payments into the trust account approximately twice per year the pllc disbursed subrogation payments from its trust account to state farm when it disbursed a subrogation payment to state farm the pllc also transferred the compensation due to the pllc from its trust account to its operating account at the end of the trust account held dollar_figure of undistributed funds the members do not know to whom this amount belongs opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous by a preponderance_of_the_evidence rule a 290_us_111 yet where the standard of proof is preponderance_of_the_evidence as it is for all issues in this case the court may decide the case on the weight of the evidence and not on an allocation of the burden_of_proof 131_tc_185 124_tc_95 i self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual for a taxable_year self-employment_tax self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year excluding the portion in excess of the social_security_wage_base limitation for the year7 as well as all earnings from self-employment if the total amount of the individual’s net_earnings_from_self-employment for the taxable_year is less than dollar_figure sec_1402 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member sec_1402 provides the following exclusion from self-employment_income 7the social_security_wage_base limitation was dollar_figure for and dollar_figure for and t here shall be excluded the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services petitioners contend that this exclusion applies to the amounts of the members’ distributive shares in excess of their guaranteed payments respondent argues that the members were not limited partners for the purposes of sec_1402 and that therefore the exclusion does not apply sec_1402 was originally enacted in as sec_1402 before limited_liability companies were widely used or generally treated as partnerships for federal tax purposes social_security amendments of pub_l_no sec b stat pincite renkemeyer campbell weaver llp v commissioner 136_tc_137 as the court noted in renkemeyer no statutory or regulatory authority defines limited_partner for the purposes of sec_1402 see id pincite because the term is not defined the court applies accepted principles of statutory construction 8the first statute authorizing limited_liability companies llcs was adopted in wyoming in but the federal tax treatment of llcs remained relatively unclear until when revrul_88_76 1988_2_cb_360 clarified that properly organized llcs would be treated as partnerships ribstein keatinge limited_liability companies sec_1 date update today all states have llc statutes and the llc form is widely used id to ascertain congressional intent it is a well-established rule_of construction that if a statute does not define a term the term is to be given its ordinary meaning at the time of enactment 135_tc_1 see 444_us_37 renkemeyer indicated that the meaning of limited_partner is not necessarily confined solely to the limited_partnership context see t c pincite cf 132_tc_368 finding that under sec_469 limited_partner is not necessarily confined to the limited_partnership context therefore following the approach taken in renkemeyer our first inquiry is whether the person claiming the sec_1402 exemption held a position in an entity treated as a partnership for federal tax purposes that is functionally equivalent to that of a limited_partner in a limited_partnership mr castigliola mr banahan and mr mullen were all members of a member- managed pllc consequently the issue is whether a member of such a pllc is functionally equivalent to a limited_partner in a limited_partnership a limited_partnership has two classes of partners general and limited e g garnett v commissioner t c pincite general partners typically have management power and unlimited personal liability bromberg ribstein partnership sec_1 b supp on the other hand limited partners typically lack management power but enjoy immunity from liability for debts of the partnership id more specifically the exact meaning of limited_partner may vary slightly from state to state the uniform law commission drafted the uniform_limited_partnership_act in ulpa and the revised_uniform_limited_partnership_act in rulpa amendments were added to rulpa in rulpa versions of these uniform acts have been adopted in most states sometimes with modifications section of ulpa states a limited_partner shall not become liable as a general_partner unless in addition to the exercise of his rights and powers as a limited_partner he takes part in the control of the business ulpa allowed limited partners a narrow set of rights but did not specifically define which activities a limited_partner could perform without losing limited_partner status see id sec allowing limited partners the rights to inspect books demand an accounting of partnership affairs and receive a share of the profits and return_of_capital and also allowing limited partners the same right as general partners to request dissolution and winding up of the partnership sec_303 of rulpa provides--in terms almost identical to those of ulpa --that a limited_partner would lose limited_liability protection if in addition to the exercise of his rights and powers as a limited_partner he takes part in the control of the business with regard to the meaning of limited_partner the essential difference between ulpa and rulpa is that rulpa enumerates certain activities that a limited_partner may perform without taking part in control of the business for example sec_303 and ii of rulpa explicitly permits limited partners to vote on the dissolution of the partnership or the sale of substantially_all of the partnership’s assets in mississippi adopted rulpa with some modifications see miss laws ch sec_303 effective from date miss code ann sec in terms almost identical to those of ulpa and rulpa the version of the limited_partnership act that mississippi adopted in 1987--and which was effective throughout the years at issue--provided that a limited_partner would lose limited_liability protection if in addition to the exercise of his rights and powers as a limited_partner he participates in the control of the business miss code ann sec like rulpa mississippi’s version provides safe harbors for various activities a limited_partner may perform without losing limited_liability protection id common to each of the definitions of limited_partner discussed above are the primary characteristics of limited_liability and lack of control of the business in this case the respective interests in the pllc held by mr castigliola mr banahan and mr mullen made each a member of the pllc which was member- managed therefore management power over the business of the pllc was vested in each of them through the interest each held see id sec effective after date the pllc had no written operating_agreement nor is there any evidence to show that any member’s management power was limited in any way furthermore all members participated in control of the pllc for example they all participated in collectively making decisions regarding their distributive shares borrowing money hiring firing and rate of pay for employees they each supervised associate attorneys and signed checks for the pllc on the basis of the foregoing facts the respective interests held by mr castigliola mr banahan and mr mullen could not have been limited_partnership interests under any of the limited_partnership acts therefore they were not limited partners under sec_1402 9there is no evidence to suggest that any member held a different type of interest in the pllc or held more than one type of interest in the pllc moreover a limited_partnership must have at least one general_partner see eg miss code ann sec a limited_partnership is dissolved and its affairs must be wound up upon the first of the following to occur an event of withdrawal of a general_partner unless at the time there is at least one other general_partner this is logical because limited partners as discussed above cannot participate in control of the business and maintain their limited_liability because there must be at least one partner who is in control of the business there must be at least one general_partner the members testified that all members participated equally in all decisions and had substantially identical relationships with the pllc there was no pllc operating_agreement or other evidence to suggest otherwise but since by necessity at least one of the members must have occupied a role analogous to that of a general_partner in a limited_partnership and because all of the members had the same rights and responsibilities they must all have had positions analogous to those of general partners in a limited_partnership this conclusion is affirmed by the history of the pllc before the members organized the pllc they operated as a general_partnership and there is no evidence that organizing as a pllc was accompanied by any change in the way they managed the business accordingly mr castigliola mr banahan and mr mullen may not exclude any part of their distributive shares from self-employment_income under sec_1402 ii unreported income respondent argues that dollar_figure of undistributed funds remaining in the pllc’s trust account at the end of is income to the members for and should have been reported on petitioners’ joint income_tax returns mr banahan testified credibly that the funds in the trust account were not pllc funds and could not be withdrawn as fees by the members he was not sure to which clients the funds belonged but was certain that it would be a violation of professional ethics to withdraw the money as fees the consequences of which might have included disbarment he was not sure how the discrepancy arose but stated that it may have been attributable to losing the pllc’s office in hurricane katrina he also stated that at some point the money might be deposited into mississippi’s fund for unclaimed moneys mr banahan’s testimony was corroborated by the credible testimony of mr castigliola the members testified credibly that the funds respondent identified do not belong to the members rule dollar_figure of the mississippi rules of professional conduct requires that a lawyer keep client funds--and funds the ownership of which is disputed--separate from the lawyer’s own property petitioners argue that because the members know they do not own these funds the funds must be kept separate in the trust account respondent has offered no evidence or arguments to support his contention that the members are entitled to withdraw these funds as fees the court therefore finds that the funds in the trust account do not belong to them consequently the funds remaining in the pllc’s trust account are not income to petitioners for iii sec_6662 penalties sec_6662 and b and imposes a penalty of of the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax respondent contends that petitioners are liable for accuracy-related_penalties for the years at issue because they had underpayments due to substantial understatements of income_tax or negligence under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty id there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioners did not substantially understate their income_tax for any year at issue the deficiencies determined by respondent were as follows petitioners banahan castigliola mullen dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number respondent determined that the income_tax required to be shown on the banahans’ and the castigliolas’ returns was as follows petitioners banahan castigliola dollar_figure big_number dollar_figure big_number dollar_figure n a the mullens had deficiencies that were less than dollar_figure for every year and the castigliolas’ deficiency was less than dollar_figure for the deficiencies respondent calculated for the banahans and the castigliolas are less than of the respective amounts respondent determined were required to be shown on the banahans’ and the castigliolas’ tax returns for and therefore petitioners did not substantially understate their income_tax for any year at issue and respondent has not met his burden of production on this issue negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard of rules or regulations includes any careless reckless or intentional disregard sec_6662 negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir aff’g 79_tc_714 a penalty will not be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional sec_1_6664-4 income_tax regs see higbee v commissioner t c pincite for a taxpayer to rely reasonably upon advice so as to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir all of these requirements are met petitioners’ cpa who had over years of experience and had served in positions on state and national boards of accountancy was a competent professional who had sufficient expertise to justify reliance on the basis of the entire record the court is satisfied that petitioners’ cpa was given all the necessary information to prepare their collective tax returns and that the information provided was accurate furthermore the cpa had prepared the law firm’s tax returns for many years and so was intimately familiar with the business finally the testimony presented--which was all credible-- clearly showed that petitioners relied in good_faith on the advice that the cpa had provided therefore petitioners reasonably relied on the advice of their cpa additionally there were no regulations or administrative or judicial guidance to assist the members at the time limited_partner has never been defined by statute or regulation renkemeyer was a case of first impression on the issue and it was decided in 2011--after the years at issue in this case also the members adopted a fairly conservative though incorrect reporting position they remitted self-employment taxes on the guaranteed payments they received the amounts of the guaranteed payments were calculated on the basis of a survey of legal salaries in the area and these guaranteed_payment amounts were reasonable on the basis of the survey information for these reasons the court concludes that petitioners acted with reasonable_cause and in good faithdollar_figure therefore petitioners are not liable for any penalties under sec_6662 for the years at issue the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule 10because of the court’s conclusion regarding the reasonable_cause exception under sec_6664 the court does not reach the issue of whether petitioners were negligent under sec_6662
